Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. § 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of CAMAC Energy Inc. (the “Company”) on Form10-K for the period ended December31, 2012, as filed with the Securities and Exchange Commission (the “Report”), I, Earl W. McNiel, Senior Vice President and Chief Financial Officer, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section13 (a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 15, 2013 /s /EARL W. MCNIEL Earl W. McNiel Senior Vice President and Chief Financial Officer (Principal Financial Officer)
